Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is dated as of December 18, 2008
and is entered into by and among W. Allen Custard III (“Executive”), FIRST
SOUTHWEST HOLDINGS, LLC, a Delaware limited liability company, on behalf of
itself and all of its subsidiaries (collectively, “Employer”) and PLAINS CAPITAL
CORPORATION, a Texas corporation (“Plains Capital”). As an inducement to
continuing to render services and superior performance to Employer, Executive,
Employer and Plains Capital agree as follows:

 

1. Employment. Upon the terms and subject to the conditions contained in this
Agreement, Executive agrees to provide full-time services for Employer during
the term of this Agreement. Executive agrees to devote his best efforts to the
business of Employer, and shall perform his duties in a diligent, trustworthy
and business-like manner, all for the purpose of advancing the business of
Employer; provided that nothing herein shall prevent Executive from devoting
such time to his personal investments or serving on the board of directors or
trustees of any business corporation or charitable organization, or engaging in
other charitable or community activities, so long as such service and activities
do not materially interfere with the performance of Executive’s duties hereunder
or otherwise conflict with Sections 13 through 15 hereof.

 

2. Duties. The duties of Executive shall be those duties which can reasonably be
expected to be performed by a person with the title of Managing Director of a
major financial organization. Executive shall report directly to the Chief
Executive Officer of Employer (the “CEO”). Executive’s duties may, from time to
time, be changed or modified at the discretion of the CEO so long as they remain
consistent with those duties which can reasonably be expected to be performed by
a person with the title of Managing Director of a major financial organization.
In furtherance of the performance of such duties, the parties hereto agree that
Executive will be based in the Dallas, Texas metropolitan area.

 

3. Salary and Benefits.

 

  (a) Base Salary. Employer shall, during the term of this Agreement, pay
Executive an annual base salary of $175,000. Such salary shall be paid in
semi-monthly installments less applicable withholding and salary deductions.
Base salary shall be reviewed and adjusted at least annually, but may not be
reduced, except as otherwise provided by Section 17 below.

 

  (b) Bonus. Beginning with year 2009, Executive shall be eligible to receive an
annual bonus for each year ending during the term of this Agreement as shall be
determined by the Board of Directors of Employer (the “Board”); provided,
however, subject to Section 17 below, that annual bonus for any given year shall
not be less than the average annual bonus paid to Executive, by Employer or its
predecessor entity, in respect of the three (3) calendar years immediately
preceding the year of such bonus Executive’s bonus shall be paid on or before
March 15 of the year following the year for which the bonus is payable.

 

Employment Agreement  



--------------------------------------------------------------------------------

  (c) Restricted Stock Grant. As soon as administratively possible following the
date of this Agreement, Executive shall receive a grant of five thousand
(5,000) shares of restricted common stock of Plains Capital (the “Restricted
Stock”). The Restricted Stock shall be subject to the terms and conditions of a
restricted stock award agreement between Executive and Plains Capital, which
shall include, without limitation, the following terms: (i) vesting of the
Restricted Stock equally over seven (7) years, beginning on the first
anniversary of the date of grant (subject to early termination or forfeiture in
accordance with the terms of the award agreement); (ii) immediate vesting of all
unvested shares of Restricted Stock upon the occurrence of a “change in control”
or an “initial public listing” (each as defined in the applicable award
agreement); and (iii) in the event Executive violates any of the provisions of
Section 13, 14, or 15 below, (x) immediate forfeiture of any unvested shares of
Restricted Stock; (y) immediate forfeiture of any shares of Restricted Stock
that vested within the 180-day period preceding such event that are still held
by Executive; and (z) immediate payment by Executive to Plains Capital of any
gain that Executive realized on the sale of any vested shares of Restricted
Stock that were sold by Executive within the 180-day period preceding or the one
year period following the date of such violation. Executive agrees to execute
any documents requested by Plains Capital in connection with the grant of the
Restricted Stock pursuant to this Section 3(c).

 

  (d) Reimbursement of Expenses.

Employer shall reimburse Executive for all out-of –pocket expenses incurred by
Executive in the course of his duties, in accordance with normal policies.
Executive shall be required to submit to Employer appropriate documentation
supporting such out-of-pocket expenses as a prerequisite to reimbursement in
accordance with normal policies.

 

  (e) Executive Benefits. Executive shall be entitled to participate in the
employee benefit programs generally available to employees of Employer or Plains
Capital and to all normal perquisites provided to similarly situated employees
of Employer or Plains Capital.

 

  (f) Club Membership. During the term of this Agreement and except as otherwise
provided by Section 17 below, Employer shall either provide Executive with
reasonable access to a CEO-approved club for business use or Employer shall
reimburse Executive for the reasonable dues and expenses associated with a
CEO-approved club, provided Executive submits appropriate documentation
supporting such dues and expenses to Employer in accordance with Employer’s
normal policies.

 

  (g) Benefits Not in Lieu of Compensation. No benefit or perquisite provided to
Executive shall be deemed to be in lieu of base salary or other compensation.

 

4.

Term of Agreement. This Agreement shall become binding immediately upon its
execution but shall not become effective until the date of closing of the merger
between a

 

Employment Agreement   Page 2



--------------------------------------------------------------------------------

 

wholly-owned subsidiary of Plains Capital and Employer, so long as that closing
occurs on or before March 31, 2009 (the date of closing referred to hereinafter
as the “Effective Date”), and shall remain in effect until the second
anniversary of the Effective Date or until later termination if this Agreement
is renewed under this Section 4. If the closing does not occur by March 31,
2009, this Agreement shall be null and void. If this Agreement does become
effective, on the second anniversary of the Effective Date, this Agreement shall
be automatically renewed for an additional one year term unless either Employer
or Executive provides written notice of election not to renew at least 90 days
before such annual renewal date. If this Agreement is so renewed, thereafter, on
each successive annual anniversary of the renewal date, this Agreement shall be
automatically renewed for an additional one year term unless either Employer or
Executive provides written notice of election not to renew at least 90 days
before such applicable renewal date. It is the intent of the parties hereto that
certain provisions of this Agreement, such as Sections 5(a)(ii), 10, 11, 12, 13,
14, 15 and 16, by their terms shall survive and remain effective after the
termination of this Agreement.

 

5. General Termination Provisions. Except as otherwise provided by Section 17
hereof, if Executive has a Termination of Employment during the term of this
Agreement, other than under the provisions of Section 6, then upon such
Termination of Employment and conditioned upon Executive’s execution of a
release in a form provided by Employer within forty-five (45) days following
such Termination of Employment, Employer will be liable to Executive for all
payments (if any) as described in Section 5, as follows:

 

  (a) Termination by Employer. Employer may terminate Executive’s employment and
this Agreement under this Section 5 only upon the occurrence of one or more of
the following events and under the conditions described below.

 

  (i) Termination For Cause. Employer may discharge Executive for Cause, and,
upon such Termination of Employment, this Agreement shall terminate immediately
and Executive shall be entitled to receive:

 

  (A) Executive’s base salary through the effective date of such Termination of
Employment at the annual rate in effect at the time Notice of Termination is
given, payable within ten (10) business days after the effective date of such
Termination of Employment;

 

  (B) any annual bonus fully earned as defined in the Bonus Plan but unpaid as
of the effective date of such Termination of Employment for any previously
completed fiscal year, payable within ten (10) business days after the effective
date of such Termination of Employment;

 

  (C)

all earned and unpaid and/or vested, nonforfeitable amounts owing or accrued at
the effective date of such Termination of Employment under any compensation and
benefit plans, programs, and arrangements of Employer and its affiliates in
which Executive theretofore participated, payable in accordance with the terms
and

 

Employment Agreement   Page 3



--------------------------------------------------------------------------------

 

conditions of the plans, programs, and arrangements (and agreements and
documents thereunder) pursuant to which such compensation and benefits were
granted or accrued; and

 

  (D) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Employer policy prior to the effective date of such
Termination of Employment (collectively, (A) through (D) above shall be the
“Accrued Amounts”).

 

  (ii) Termination Without Cause or Upon Termination after Non-Renewal. If
Employer shall discharge Executive without Cause (other than pursuant to a
Change in Control as described in Section 6) or if Employer shall give Executive
notice of its intention to not renew this Agreement pursuant to Section 4 and
within ninety (90) days after termination of this Agreement terminate Executive
without Cause, then upon such Termination of Employment, this Agreement shall
terminate immediately, if it has not already terminated, and conditioned upon
Executive’s execution of a release in a form provided by Employer within
forty-five (45) days following such Termination of Employment, Executive shall
be entitled to receive:

 

  (A) the Accrued Amounts; and

 

  (B) a cash amount equal to one (1) times the sum of (i) the annual base salary
rate of Executive immediately prior to the effective date of such Termination of
Employment, and (ii) the average annual bonus paid to Executive in respect of
the three (3) calendar years immediately preceding the year of Termination of
Employment, payable in a lump sum payment within sixty (60) days of the
effective date of such Termination of Employment.

 

  (iii) Termination Because of Death or Disability. In the event of Executive’s
death or disability (within the meaning of Employer’s disability policy that is
in effect at the time of disability), upon such Termination of Employment, this
Agreement shall terminate immediately and Executive (or his estate) shall be
entitled to receive the Accrued Amounts.

 

  (b) Termination by Executive. Executive may voluntarily terminate this
Agreement at any time following its execution. If Executive shall voluntarily
terminate his employment for any reason, this Agreement shall terminate
immediately and Executive shall be entitled to receive the Accrued Amounts.

 

6. Termination Upon Change in Control.

 

  (a)

Upon (x) the discharge of Executive by Employer without Cause within the
twenty-four (24) months immediately following, or the six (6) months

 

Employment Agreement   Page 4



--------------------------------------------------------------------------------

 

immediately preceding, a Change in Control; or (y) Executive’s Termination of
Employment for Good Reason within the twenty-four (24) months immediately
following, or the six (6) months immediately preceding, a Change in Control;
then upon such Termination of Employment, this Agreement shall terminate
immediately, and conditioned upon Executive’s execution of a release in a form
provided by Employer within forty-five (45) days following such Termination of
Employment, Executive shall be entitled to receive:

 

  (i) the Accrued Amounts;

 

  (ii) a cash lump sum amount equal to three (3) times the sum of Executive’s
(A) annual rate of salary in effect immediately prior to the effective date of
such Termination of Employment or, if higher, the annual rate in effect
immediately prior to the Change in Control and (B) annual bonus paid or payable
with respect to the calendar year prior to the calendar year in which the
effective date of such Termination of Employment occurs or, if higher, the
average annual bonus paid or payable to Executive for the three (3) calendar
years preceding the calendar year in which the effective date of such
Termination of Employment occurs (such higher bonus amount, the “Annual Bonus
Amount”), payable within sixty (60) business days after the effective date of
such Termination of Employment (or, if later, the effective date of the Change
in Control);

 

  (iii) to the extent permitted by applicable law, inclusion in Employer’s
Welfare Plans as if Executive were still employed by Employer until the earlier
of two (2) years following the date of Termination of Employment of Executive,
or until Executive obtains eligibility under comparable employee plans from
another employer which, to the extent such benefits are otherwise taxable to
Executive, such benefits shall for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and other
guidance issued thereunder (“Section 409A”) be provided as separate monthly
in-kind payments of those benefits, and to the extent those benefits are subject
to and not otherwise excepted from Section 409A, the provision of the in-kind
benefits during one calendar year shall not affect the in-kind benefits to be
provided in any other calendar year; and

 

  (iv) continuation of the average auto allowance received by Executive during
the twelve (12) month period immediately preceding the effective date of the
Termination of Employment until the earlier of two (2) years following the
termination of Executive, or until Executive receives an auto allowance from
another employer. Each payment of the auto allowance under this
Section 6(a)(iv), for purposes of Section 409A, shall be provided as a separate
monthly in-kind payment, and the provision of the auto allowance during one
calendar year shall not affect the payment of the auto-allowance to be provided
in any other calendar year; and

 

Employment Agreement   Page 5



--------------------------------------------------------------------------------

  (v) full vesting of all outstanding stock options then held by Executive, with
payment equal to the then difference between the option price and the current
fair market value of the stock as of the effective date of such Termination of
Employment in lieu of the right to exercise such options.

 

  (b) Anything in this Section 6 to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution made, or benefit
provided, by Employer to or for the benefit of Executive under Section 6(a)
(whether paid or payable or distributed or distributable or provided pursuant to
the terms hereof or otherwise) would constitute a “parachute payment” as defined
in Section 280G of the Code, then the benefits payable pursuant to Section 6(a)
shall be reduced so that the aggregate present value of all payments in the
nature of compensation to (or for the benefit of) Executive which are contingent
on a change of control (as defined in Section 280G(b)(2)(A) of the Code) is One
Dollar ($1.00) less than the amount which Executive could receive without being
considered to have received any parachute payment (the amount of this reduction
in the benefits payable is referred to herein as the “Excess Amount”). The
determination of the amount of any reduction required by this Section 6(b) shall
be made by an independent accounting firm selected by Employer, and such
determination shall be conclusive and binding on the parties hereto.

 

  (c) Notwithstanding the provisions of Section 6(b), if it is established,
pursuant to a final determination of a court or an Internal Revenue Service
proceeding which has been finally and conclusively resolved, that an Excess
Amount was received by Executive from Employer, then such Excess Amount shall be
deemed for all purposes to be a loan to Executive made on the date Executive
received the Excess Amount and Executive shall repay the Excess Amount to
Employer on demand (but no less than ten (10) days after written demand is
received by Executive) together with interest on the Excess Amount at the
“applicable Federal rate” (as defined in Section 1274(d) of the Code) from the
date of Executive’s receipt of such Excess Amount until the date of such
repayment.

 

  (d) Notwithstanding anything to the contrary contained herein, any amounts
payable to Executive pursuant to Section 6(a) shall be reduced by any amounts
previously received by Executive pursuant to Section 5 above.

 

7. Definitions.

 

  (a) Termination For Cause. “Cause” for termination shall mean that, prior to
any termination pursuant to Section 5(a)(i) hereof, Executive shall have
committed or caused:

 

  (i) an intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with Employer;

 

  (ii) intentional wrongful damage to property of Employer;

 

Employment Agreement   Page 6



--------------------------------------------------------------------------------

  (iii) intentional wrongful disclosure of trade secrets or confidential
information of Employer;

 

  (iv) intentional violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final Cease and Desist Order;

 

  (v) intentional breach of fiduciary duty involving personal profit; or

 

  (vi) intentional action or inaction which causes material economic harm to
Employer;

provided, however, that none of the actions described in clauses (i) through
(vi) above shall constitute grounds for a “Cause” termination unless any such
act or actions shall have been determined by the Board to have been materially
harmful to Employer. For the purposes of this Agreement, no act or failure to
act on the part of Executive shall be deemed “intentional” unless done or
omitted to be done by Executive not in good faith and without reasonable belief
that his action or omission was in the best interest of Employer.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters ( 3/4) of the Directors then in office at a
meeting of the Directors called and held for such purpose (after reasonable
notice to Executive and an opportunity for Executive, together with his counsel,
to be heard before the Directors), finding that in the good faith opinion of the
Directors, Executive had committed an act set forth above in this Section 7(a)
and specifying the particulars thereof in detail.

 

  (b) Change in Control. A “Change in Control” means and shall be deemed to have
occurred for purposes of this Agreement if and when any of the following occur:

 

  (i) Plains Capital is merged or consolidated or reorganized into or with
another corporation or other legal person and as a result of such merger,
consolidation or reorganization less than fifty-one percent (51%) of the
combined voting power of the then-outstanding securities of such corporation or
person immediately after such transaction are held in the aggregate by the
holders of voting securities of Employer immediately prior to such transaction;

 

  (ii) Plains Capital sells all or substantially all of its assets to any other
corporation or other legal person, with the exception that it will not be deemed
to be a Change in Control if Plains Capital sells assets to an entity that,
immediately prior to such sale, held fifty-one percent (51%) of the combined
voting power of the then-outstanding voting securities in common with Plains
Capital;

 

Employment Agreement   Page 7



--------------------------------------------------------------------------------

  (iii)

During any period of two (2) consecutive years, individuals who at the beginning
of any such period constitute the Directors of Plains Capital cease for any
reason to constitute at least a majority thereof unless the election or the
nomination for election by Plains Capital’s shareholders, of each Director of
Plains Capital first elected during such period was approved by a vote of at
least two-thirds ( 2/3) of the Directors of Plains Capital then still in office
who were Directors of Plains Capital at the beginning of any such period; or

 

  (iv) any “person” or “group” (as defined in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) is or becomes the beneficial
owner, directly or indirectly, of more than fifty percent (50%) of the total
voting power of the voting stock of Plains Capital (or any entity which controls
Plains Capital), including by way of merger, consolidation, tender or exchange
offer or otherwise.

 

  (c) Good Reason. “Good Reason” shall mean:

 

  (i) Without his express written consent, the assignment to Executive of any
duties materially inconsistent with his positions, duties, responsibilities and
status with Employer as of the beginning of the current term or a significant
material diminishment in his titles or offices as in effect at the beginning of
the current term, or any removal of Executive from or any failures to re-elect
Executive to any of such positions, except in connection with the termination of
his employment for Cause or as a result of his disability (within the meaning of
Employer’s disability policy in effect at the time of the disability) or death,
or termination by Executive other than for Good Reason;

 

  (ii) A significant and material adverse diminishment in the nature or scope of
the authorities, powers, functions or duties attached to the position with which
Executive had immediately prior to the Change in Control or a reduction in
Executive’s aggregate base salary and bonus payable pursuant to Section 3
without the prior written consent of Executive;

 

  (iii) Employer shall relocate its principal executive offices or require
Executive to have as his principal location of work any location which is in
excess of fifty (50) miles from the location thereof immediately prior to a
Change in Control; or

 

  (iv) Any substantial and material breach of this Agreement by Employer.

With respect to any purported action (or failure to act) of Employer, Executive
shall only have Good Reason to terminate his employment if he has provided to
Employer a written notice describing what Executive believes is Good Reason
within ninety (90) days of such purported action (or failure to act) of Employer
and Employer has failed to cure such circumstance within thirty (30) days of
receipt of said notice from Executive.

 

Employment Agreement   Page 8



--------------------------------------------------------------------------------

  (d) Welfare Plans. “Welfare Plans” shall mean Employer’s medical, dental,
group life and long term disability plans.

 

  (e) Notice of Termination. “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and the termination date, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination of Employment under the
provision so indicated. Any purported Termination of Employment by Employer or
by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12 hereof.

 

  (f) Termination of Employment. “Termination of Employment” shall mean a
“separation from service” as such term is defined in the regulations issued
under Section 409A of the Code.

 

8. Governing Law. This Agreement is made and entered into in the State of Texas,
and the laws of Texas shall govern its validity and interpretation in the
performance by the parties of their respective duties and obligations.

 

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the employment of Executive, and there are no
representations, warranties or commitments other than those in writing executed
by all of the parties. This is an integrated agreement. This Agreement may not
be altered, modified, or amended except by written instrument signed by the
parties hereto. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

10. Arbitration.

 

  (a) Executive and Employer acknowledge and agree that any claim or controversy
arising out of or relating to this Agreement or the breach of this Agreement or
any other dispute arising out of or relating to the employment of Executive by
Employer, shall be settled by final and binding arbitration in the City of
Dallas, Texas, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association in effect on the date the claim or controversy
arises.

 

  (b)

All claims or controversies subject to arbitration shall be submitted to
arbitration within six (6) months from the date the written notice of a request
for arbitration is effective. All claims or controversies shall be resolved by a
panel of three (3) arbitrators who are licensed to practice law in the State of
Texas and who are experienced in the arbitration of labor and employment
disputes. These arbitrators shall be selected in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
the claim or

 

Employment Agreement   Page 9



--------------------------------------------------------------------------------

 

controversy arises. Either party may request that the arbitration proceeding be
stenographically recorded by a Certified Shorthand Reporter. The arbitrators
shall issue a written decision with respect to all claims or controversies
within thirty (30) days from the date the claims or controversies are submitted
to arbitration. The parties shall be entitled to be represented by legal counsel
at any arbitration proceeding. Executive and Employer acknowledge and agree that
each party will bear fifty percent (50%) of the cost of the arbitration
proceeding. The parties shall be responsible for paying their own attorneys’
fees, if any.

 

  (c) Employer and Executive acknowledge and agree that the arbitration
provisions in Sections 10(a) and 10(b) may be specifically enforced by either
party and submission to arbitration proceedings compelled by any court of
competent jurisdiction. Employer and Executive further acknowledge and agree
that the decision of the arbitrators may be specifically enforced by either
party in any court of competent jurisdiction.

 

  (d) Notwithstanding the arbitration provisions set forth above, Executive and
Employer acknowledge and agree that nothing in this Agreement shall be construed
to require the arbitration of any claim or controversy arising under the
NON-DISCLOSURE, THE NON-INTERFERENCE, AND THE NON-COMPETITION provisions set
forth at Sections 13 through 15 of this Agreement. These provisions shall be
enforceable by any court of competent jurisdiction and shall not be subject to
ARBITRATION pursuant to Sections 10(a)-(c). Executive and Employer further
acknowledge and agree that nothing in this Agreement shall be construed to
require arbitration of any claim for workers’ compensation benefits (although
any claims arising under Tex. Labor Code § 450.001 shall be subject to
arbitration) or unemployment compensation.

 

11. Assistance in Litigation. Executive shall make himself available, upon the
request of Employer, to testify or otherwise assist in litigation, arbitration
or other disputes involving Employer, or any of its directors, officers,
employees, subsidiaries or parent corporations, during the term of this
Agreement and at any time following the termination of this Agreement. In the
event that Executive is requested to make himself available pursuant to this
Section 11 following his Termination of Employment with Employer, Employer shall
pay Executive for his time spent on such matters at a per diem rate equal to
1/365 of his total cash compensation for the calendar year immediately prior to
his Termination of Employment. Additionally, Employer will reimburse Executive
for reasonable out-of-pocket expenses (including travel costs, lodging and
meals) incurred in connection with Executive’s assistance provided hereunder.

 

12. Notice. Any notice or communication required or permitted to be given to the
parties shall be delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested, and addressed or
delivered as follows, or to such other address as the party addressed may have
substituted by notice pursuant to this Section. Any notice given pursuant to
this Section 12 will be effective immediately upon delivery if delivered in
person or three (3) days after mailing deposited in the United States addressed
as set forth below:

 

  (a) If to Employer:

First Southwest Holdings, LLC

325 N. St. Paul St., Suite 800

Dallas, Texas 75201

Attn: General Counsel

 

Employment Agreement   Page 10



--------------------------------------------------------------------------------

  (b) If to Executive:

W. Allen Custard III

4436 Fairfax Avenue

Dallas, Texas 75205

 

  (c) If to Plains Capital:

Plains Capital Corporation

2911 Turtle Creek Blvd., Suite 700

Dallas, TX 75219

Attention: General Counsel

 

13. Non-Disclosure of Confidential Information. Employer agrees to provide
Executive access to Employer’s Confidential Information (defined below), which
information will be necessary to Executive’s performance of the duties and
responsibilities contemplated herein. Executive acknowledges that such
Confidential Information is a valuable asset of the Employer and must be
protected. Executive agrees that during the term of this Agreement and
thereafter, Executive will not disclose any Confidential Information or data
concerning the business, such as its plans, strategies, financial information or
customers and customer information of Employer that will be disclosed to
Executive or acquired by Executive in confidence at any time during the period
of his employment (collectively, the “Confidential Information”). Confidential
Information shall not include any solely personal calendar information or solely
personal contacts information or data not related to the business of Employer
stored on personal computing and communication devices.

 

  (a) Upon termination, Executive will not remove physically, electronically or
in any other way any Confidential Information from premises owned, used or
leased by the Employer. Upon any termination of Executive’s employment, all
Confidential Information (including all copies) will be turned over immediately
to Executive’s supervisor or other designee at the Employer, and Executive shall
retain no copies, summaries or notes thereof.

 

  (b) Executive agrees that, during the course of Executive’s employment with
the Employer and after Executive ceases to be employed by Employer for any
reason, Executive will not, directly or indirectly, for Executive’s own or
another’s benefit, use, make known or divulge any Employer Confidential
Information.

 

14.

Non-Interference. Executive covenants and agrees that, for a period of twelve
(12) months subsequent to the termination of this Agreement, whether such
termination occurs

 

Employment Agreement   Page 11



--------------------------------------------------------------------------------

 

at the insistence of Employer or Executive, Executive shall not recruit, hire or
attempt to recruit or hire other employees, directly or by assisting other
employees of Employer, nor shall Executive contact or communicate with any other
employees of Employer for the purpose of inducing other employees to terminate
their employment with Employer. For purposes of this covenant, “other employees”
shall refer to employees who are still actively employed by or doing business
with Employer at the time of the attempted recruiting or hiring.

 

15. Non-Competition. Ancillary to his promise to protect the Confidential
Information of Employer, Executive agrees that during the Term of this
Agreement, and for a period of one (1) year following his Termination of
Employment and the termination of this Agreement, Executive shall not engage or
invest in, own, manage, operate, finance, control, participate in the ownership,
management, operation, financing or control of, be employed by, associated with
or in any manner connected with, lend Executive’s name or any similar name to,
lend Executive’s credit to or render services or advice to any business that
provides services of investment banking, consumer banking, commercial banking,
financial advisory services, mortgage banking, residential mortgage brokerage,
commercial mortgage brokerage, equipment leasing, personal property leasing,
personal insurance, commercial insurance, title insurance or other financial
services of any type whatsoever anywhere within the state of Texas; provided,
however, Executive may purchase or otherwise acquire up to (but not more than)
one percent (1%) of any class of securities of any enterprise (but without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.

Executive further acknowledges that:

 

  (a) The services to be performed by Executive under this Agreement are of a
special, unique, unusual, extraordinary and intellectual character;

 

  (b) Employer’s business is statewide in scope and its products and services
are marketed throughout the state of Texas;

 

  (c) Employer competes with other businesses that are or could be located in
any part of the state of Texas; and

 

  (d) The provisions of this Section 15 are reasonable and necessary to protect
Employer’s business.

 

16.

Injunctive Relief and Additional Remedy. Executive acknowledges that the injury
suffered by Employer as a result of a breach of Sections 13, 14 or 15 of this
Agreement would be irreparable and that an award of money damages to Employer
for such a breach would be an inadequate remedy. Consequently, Employer shall
have the right, in addition to any other rights it may have, to obtain relief to
restrain any breach or threatened breach or otherwise to specifically enforce
Sections 13, 14 and 15 of this Agreement, and Employer will not be obligated to
post bond or other security in seeking such relief. Without limiting Employer’s
rights under this Section 16 or any other

 

Employment Agreement   Page 12



--------------------------------------------------------------------------------

 

remedies of Employer, if Executive breaches the provisions of Section 13, 14 or
15, Employer shall have the right to cease making payments otherwise due to
Executive under this Agreement.

 

17. Waiver Relating to Modification Upon Participation in the TARP. If at any
time during the term of this Agreement, the United States Department of Treasury
owns any debt or equity securities of Plains Capital in connection with Plains
Capital’s participation in the United States Department of the Treasury’s TARP
Capital Purchase Program, Employer may modify Executive’s compensation or
benefits, including without limitation, the compensation and benefits described
in Sections 3, 5, and 6, to the extent such modifications are required to comply
with the regulations issued by the Department of Treasury as published in the
Federal Register on October 20, 2008, and Executive waives any claims he may
have against the United States, Plains Capital or Employer relating to or
arising out of any such modifications. Executive agrees and understands that
this Section 17 may require modification of the compensation, bonus, incentive
and other benefit plans, arrangements, policies and agreements (including so
called “golden parachute” agreements) that he has with Employer as they relate
to the period the United States Department of Treasury holds any equity or debt
securities of Plains Capital acquired through the TARP Capital Purchase Program.
The waiver described in this Section 17 includes all claims Executive may have
under the laws of the United States or any state related to the requirements
imposed by the aforementioned regulations, including without limitation a claim
for any compensation or other payments Executive would receive, any challenge to
the process by which the regulation was adopted and any tort or constitutional
claim about the effect of these regulations on Executive’s employment
relationship. The parties agree that any modifications made to Executive’s
compensation and benefits pursuant to this Section 17 shall be of no further
force or effect as of the date such modifications are no longer required for
purposes of complying with the aforementioned regulation, and that Executive’s
compensation and benefits shall be returned to the level of compensation and
benefits as in effect immediately prior to the effective date of such
modifications.

 

18. Binding Agreement and Successors. This Agreement shall inure to the benefit
of and be enforceable by Executive’s and Employer’s respective personal or legal
representatives, executors, administrators, assigns, successors, heirs,
distributees, devisees and legatees. If Executive should die while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to his devisee, legatee or other designee, or, if there
be no such designee, to his estate. In the event of a Change in Control,
Employer shall require any successor (whether direct or indirect, by purchase,
merger consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Employer would be required to perform it if
no such succession had taken place.

 

19.

No Mitigation of Amounts Payable Hereunder. Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other

 

Employment Agreement   Page 13



--------------------------------------------------------------------------------

 

employment or otherwise, nor shall the amount of any payment provided for in
this Agreement be reduced by any compensation earned by Executive as the result
of employment (not in violation of Section 15 of this Agreement) by another
employer after the date of termination or otherwise.

 

20. Captions. The captions of this Agreement are inserted for convenience and
are not part of the Agreement.

 

21. Severability. In case of any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement. This Agreement shall be construed
as if such invalid, illegal or unenforceable provision had never been a part of
the Agreement and there shall be deemed substituted therefor such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law.

 

22. Amendment. Except as otherwise provided herein, this Agreement may not be
amended or modified at any time except by a written instrument approved by the
Board, and executed by Employer and Executive. Any attempted amendment or
modification without such approval and execution shall be null and void ab
initio and of no effect. Notwithstanding the foregoing provisions of this
Section 22, the Board may change or modify this Agreement without Executive’s
consent or signature if the Board determines, in its sole discretion, that such
change or modification is necessary for purposes of compliance with or exemption
from the requirements of Section 409A.

 

23. No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at any time.

 

24. Survival of Provisions. The covenants and agreements of the parties set
forth in Sections 8 through 19 are of a continuing nature and shall survive the
expiration, termination or cancellation of this Agreement, regardless of the
reason therefor.

 

25. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original.

 

26. Plains Capital’s Agreement and Obligation. The parties hereto understand and
agree that Plains Capital is executing this Agreement solely for the purpose of
evidencing its agreement and obligation to issue the restricted stock to
Executive pursuant to Section 3(c) above and shall have no further
responsibilities or obligations under or pursuant to this Agreement.

 

27.

Section 409A. In the event that it is reasonably determined by Employer or
Executive that, as a result of Section 409A, any of the payments that Executive
is entitled to under the terms of this Agreement or any nonqualified deferred
compensation plan (as defined under Section 409A) may not be made at the time
contemplated by the terms hereof or thereof, as the case may be, without causing
Executive to be subject to an income tax

 

Employment Agreement   Page 14



--------------------------------------------------------------------------------

 

penalty and interest, Employer will make such payment (with interest thereon) on
the first day that would not result in Executive incurring any tax liability
under Section 409A. In addition, other provisions of this Agreement or any other
plan notwithstanding, Employer shall have no right to accelerate any such
payment or to make any such payment as the result of an event if such payment
would, as a result, be subject to the tax imposed by Section 409A.

[Signature Page Follows]

 

Employment Agreement   Page 15



--------------------------------------------------------------------------------

Executive:  

/s/ Allen Custard

  W. Allen Custard III Date:   December 18, 2008 FIRST SOUTHWEST HOLDINGS, LLC
By:  

/s/ Hill A. Feinberg

  Hill A. Feinberg   Chairman and Chief Executive Officer Date:   December 18,
2008 PLAINS CAPITAL CORPORATION By:  

/s/ Alan B. White

  Alan White   Chief Executive Officer Date:   December 18, 2008

Signature Page to Employment Agreement